ORDER
WHEREAS, the judgment of this court was entered on December 21, 1982 (423 So.2d 600) affirming the judgment of the Circuit Court of Dade County, Florida, in the above styled cause; and
WHEREAS, on review of this court’s judgment, by certiorari, the Supreme Court of Florida, by its opinion and judgment filed June 28, 1984, 457 So.2d 467, and mandate now lodged in this court, quashed this court’s judgment;
NOW, THEREFORE, It is Ordered that the mandate of this court heretofore issued in this cause on January 6, 1983 is withdrawn, the judgment of this court in this cause filed June 28, 1983 is vacated, the said opinion and judgment of the Supreme Court of Florida is herewith made the opinion and judgment of this court, and the cause is remanded to the trial court for further proceedings consistent with said opinion. Costs allowed shall be taxed in the trial court (Rule 9.400 Florida Appellate Rules).